                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


GREGORY SHAW,                              )
                                           )
                        Plaintiff,         )
                                           )
                  v.                       )            1:20CV581
                                           )
KILOLO KIJAKAZI,                           )
Acting Commissioner of                     )
Social Security,                           )
                                           )
                        Defendant.1        )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff, Gregory Shaw, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,    denying    Plaintiff’s    claim    for   Supplemental     Security

Income (“SSI”).        (Docket Entry 1.)          Defendant has filed the

certified administrative record (Docket Entry 10 (cited herein as

“Tr. __”)), and both parties have moved for judgment (Docket

Entries 12, 14; see also Docket Entry 13 (Plaintiff’s Memorandum);

Docket Entry 15 (Defendant’s Memorandum)).             For the reasons that

follow, the Court should enter judgment for Defendant.




1
  President Joseph R. Biden, Jr., appointed Kilolo Kijakazi as the Acting
Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for
Andrew M. Saul as the Defendant in this suit. Neither the Court nor the parties
need take any further action to continue this suit by reason of the last sentence
of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).




     Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 1 of 32
                          I.   PROCEDURAL HISTORY

     Plaintiff applied for SSI, alleging a disability onset date of

November 19, 2015.       (Tr. 233-38.)    Upon denial of that application

initially (Tr. 108-22, 146-54) and on reconsideration (Tr. 123-39,

158-67),     Plaintiff    requested   a    hearing   de   novo    before   an

Administrative Law Judge (“ALJ”) (Tr. 168-70).             Plaintiff, his

attorney, and a vocational expert (“VE”) attended the hearing (Tr.

47-81), during which Plaintiff amended his onset date to March 30,

2017, the protective filing date of his application for SSI (Tr.

10, 50-51, 255). The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.            (Tr. 7-20.)        The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-6,

229-32), thereby making the ALJ’s ruling the Commissioner’s final

decision for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings:

     1.   [Plaintiff] has not engaged in substantial gainful
     activity since March 30, 2017, the application date.

     . . .

     2.   [Plaintiff] has the following severe impairments:
     right shoulder degenerative changes; degenerative disc
     disease;   scoliosis;   sciatica;  diabetes  mellitus;
     insomnia; chronic pain syndrome; obesity; depressive
     disorder; and substance abuse.

     . . .

     3.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals


                                      2




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 2 of 32
the severity of one of the listed impairments in 20 CFR
Part 404, Subpart P, Appendix 1.

. . .

4.   . . . [Plaintiff] has the residual functional
capacity to perform light work . . . except he can
stand/walk about [f]our hours in an eight-hour workday
with normal breaks; occasionally push/pull and operate
foot controls with the left lower extremity; occasionally
climb ramps or stairs; never climb ladders, ropes or
scaffolds; occasionally balance, stoop, kneel, crouch,
and crawl; frequently reach with the right upper
extremity; occasionally reach overhead with the right
upper extremity; and have occasional exposure to
unprotected heights, hazardous machinery or hazardous
moving mechanical parts. [Plaintiff] is limited to jobs
that can be performed while using a handheld assistive
device, a cane, required at all times when walking and
the contralateral upper extremity could be used to lift
and carry up to exertional limits. His work is limited
to simple, routine and repetitive tasks but not at a
production rate pace; simple work-related decisions;
occasional interaction with the public; and frequent
interaction with co-workers and supervisors. [Plaintiff]
would be off-task no more than ten percent of the time in
an eight-hour workday, in addition to normal breaks (with
normal breaks defined as a fifteen-minute morning and
afternoon break and a thirty-minute lunch break).

. . .

5.      [Plaintiff] has no past relevant work.

. . .

9.   Considering [Plaintiff]’s age, education, work
experience, and residual functional capacity, there are
jobs that exist in significant numbers in the national
economy that [he] can perform.

. . .

10. [Plaintiff] has not been under a disability, as
defined in the . . . Act, since March 30, 2017, the date
the application was filed.



                               3




Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 3 of 32
(Tr.    12-20        (bold   font    and     internal      parenthetical     citations

omitted).)

                                    II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                          Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).                   However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”       Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                             A.     Standard of Review

       “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                       Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported       by     substantial        evidence   and    were   reached    through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                       “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”                   Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).            “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).                 “If there is evidence to justify a


                                              4




       Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 4 of 32
refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993    F.2d    at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,       make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for    that     decision      falls    on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial   gainful     activity       by    reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.


                                      5




     Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 5 of 32
(quoting     42    U.S.C.       §    423(d)(1)(A)).2          “To   regularize     the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical    condition.”              Id.         “These   regulations   establish     a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”     Id.

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the [RFC] to (4) perform [the

claimant’s]       past   work       or    (5)   any   other   work.”   Albright     v.

Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475 n.2 (4th

Cir. 1999).3       A finding adverse to the claimant at any of several

points in the SEP forecloses an award and ends the inquiry.                        For

example, “[t]he first step determines whether the claimant is


2
  The Act “comprises two disability benefits programs. The Disability Insurance
Benefits Program provides benefits to disabled persons who have contributed to
the program while employed.     [SSI] provides benefits to indigent disabled
persons. The statutory definitions and the regulations . . . for determining
disability governing these two programs are, in all aspects relevant here,
substantively identical.”    Craig, 76 F.3d at 589 n.1 (internal citations
omitted).
3
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                                6




     Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 6 of 32
engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.          The second step determines if the

claimant is ‘severely’ disabled.            If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

       On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.     Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s [RFC].”           Id. at 179.4    Step four

then requires the ALJ to assess whether, based on that RFC, the

claimant can perform past relevant          work; if so, the claimant does

not qualify as disabled.          See id. at 179-80.         However, if the

claimant establishes an inability to return to prior work, the

analysis proceeds to the fifth step, whereupon the ALJ must decide

“whether the claimant is able to perform other work considering

both    [the    claimant’s    RFC]    and   [the    claimant’s]     vocational

capabilities (age, education, and past work experience) to adjust



4
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.

                                       7




       Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 7 of 32
to a new job.”      Hall, 658 F.2d at 264-65.        If, at this step, the

Commissioner cannot carry its “evidentiary burden of proving that

[the claimant] remains able to work other jobs available in the

community,” the claimant qualifies as disabled. Hines, 453 F.3d at

567.5

                         B.   Assignments of Error

        Plaintiff argues that the Court should overturn the ALJ’s

finding of no disability on these grounds:

        1) “[t]he ALJ err[ed] in finding that [Plaintiff] could

perform [simple, routine, and repetitive tasks (‘SRRTs’)] but not

at a ‘production rate pace,’ because the term ‘production rate

pace’ is undefined either in law or in the ALJ decision itself”

(Docket Entry 13 at 10);

        2) “[t]he ALJ err[ed] in finding that [Plaintiff] would be off

task no more than ‘ten percent of the time in an eight-hour

workday, in addition to normal breaks,’ because the ALJ fail[ed] to

explain what evidence support[ed] the off task limitation to no

more than ten percent of the time” (id. at 15); and




5
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                       8




     Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 8 of 32
     3) “[t]he ALJ err[ed] by failing to make a function-by-

function assessment of [Plaintiff]’s functioning before finding

[RFC]” (id. at 17).

     Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (Docket Entry 15 at 4-22.)

                         1. Production Rate Pace

     In Plaintiff’s first assignment of error, he maintains that

“[t]he ALJ err[ed] in finding that [Plaintiff] could perform SRRTs

but not at a ‘production rate pace,’ because the term ‘production

rate pace’ is undefined either in law or in the ALJ decision

itself.”    (Docket Entry 13 at 10.)         More specifically, Plaintiff

contends that the United States Court of Appeals for the Fourth

Circuit has “concluded ‘while the ALJ stated that [the plaintiff]

could not perform work requiring a production rate or demand pace,

she did not give us enough information to understand what those

terms mean.’”     (Id. at 11 (quoting Thomas v. Berryhill, 916 F.3d

307, 312 (4th Cir. 2019) (internal quotation marks omitted)).)

Plaintiff further asserts that the Fourth Circuit provided “four

reasons”    why   the   ALJ’s   “‘analysis    of   [the   plaintiff]’s   RFC

contain[ed] too little logical explanation for [the court] to

conduct meaningful appellate review’” (id. (quoting Thomas, 916

F.3d at 312)), and that “all four of th[o]se conditions” exist in

the instant case (id. at 15; see also id. at 12-15 (explaining how,

in Plaintiff’s view, all four problem areas identified in Thomas


                                     9




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 9 of 32
exist in his case)), requiring “remand[] for a new hearing and

decision” (id. at 15).    Those assertions entitle Plaintiff to no

relief.

     In Thomas, the Fourth Circuit noted “four flaws in the ALJ’s

analysis” of the plaintiff’s RFC:

     First, the ALJ drew no explicit conclusions about how
     [the plaintiff]’s mental limitations affect her ability
     to perform job-related tasks for a full workday — a
     benchmark established by the [SSA]’s own regulations.

     Second, the ALJ did not sufficiently explain how she
     weighed significant evidence related to [the plaintiff]’s
     mental-health treatment. The ALJ accurately stated that
     “the record . . . includes numerous findings of normal
     mood and affect or normal mental status examinations,”
     but she omitted that those findings — at least, those she
     cites — were made by physicians treating [the
     plaintiff]’s chronic foot pain. There is no way for us
     to know whether, or why, the ALJ gave those findings the
     same weight as inconsistent findings made by Dr. Ida
     Richmond, a licensed psychologist who evaluated [the
     plaintiff].    Similarly, the ALJ did not say why she
     declined to discuss [the plaintiff]’s record of
     mental-health evaluations at Bridge Builders Family and
     Youth Services.      To be sure, there is no rigid
     requirement that the ALJ specifically refer to every
     piece of evidence in her decision. But here, the ALJ
     chose not to discuss what appears to be a substantial
     portion of the record relating to [the plaintiff]’s
     treatment by mental-health specialists, even while citing
     curt mental-health notes made by doctors treating [the
     plaintiff]’s foot ailment. Right or wrong, that decision
     warrants some explanation.

     Third, the ALJ expressed [the plaintiff’s] RFC first and
     only then concluded that the limitations caused by her
     impairments were consistent with that RFC.     Stating a
     claimant’s RFC before conducting a function-by-function
     analysis is an error — even though, on its own, it does
     not necessarily require remand.

     Fourth, while the ALJ stated that [the plaintiff] could
     not perform work “requiring a production rate or demand

                                  10




   Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 10 of 32
      pace,” she did not give us enough information to
      understand what those terms mean.         That makes it
      difficult, if not impossible, for us to assess whether
      their inclusion in [the plaintiff]’s RFC is supported by
      substantial evidence.     The Commissioner contends that
      “production   rate”   and   “demand   pace”  are   common
      vocationally relevant functional limitations. But those
      terms appear in a vanishingly small number of Social
      Security cases involving RFC evaluations. Of the cases
      in which the terms do appear, several originated with the
      same ALJ as the one who denied [the plaintiff]’s
      application.      We    therefore   disagree   with   the
      Commissioner: the terms do not seem to be especially
      common — certainly not common enough for us to know what
      they mean without elaboration.

      Combined, the above-listed missteps in the ALJ’s RFC
      evaluation frustrate our ability to conduct meaningful
      appellate review, requiring us to vacate and remand.

Thomas, 916 F.3d at 312 (emphasis added) (internal citations,

quotation marks, brackets, and ellipses omitted).         For the reasons

discussed below, none of the four “missteps” identified in Thomas

exists in this case, thus providing no basis for remand.

a.    Ability to Perform Job-Related Tasks for a Full Workday

      Plaintiff maintains that, although “the mental RFC mentions

that [Plaintiff] would be ‘off task no more than ten percent of the

time in an eight-hour workday, in addition to normal breaks,’ the

ALJ still fail[ed] to explicitly conclude how [Plaintiff]’s mental

limitations would affect his ability to perform job-related tasks

for a full workday.”      (Docket Entry 13 at 12 (internal citation

omitted) (quoting Tr. 15).)      Plaintiff further faults the ALJ for

1) contradicting himself by first finding that Plaintiff’s mental

symptoms remained in “‘generally good control with conservative


                                    11




     Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 11 of 32
treatment’” (id. (quoting Tr. 16)), but then later noting that,

“‘[d]espite the lack of ongoing treatment, there was no evidence

[Plaintiff] experienced symptom exacerbations’” (id. (quoting Tr.

17)), and 2) “fail[ing] to relate the mental limitations – from

[s]tate agency consultants . . . whose mental RFC’s [sic] the ALJ

found ‘persuasive’ – to the ability to perform functions through a

full workday” (id. (quoting Tr. 17, and citing Tr. 114, 119, 135)).

None of those contentions carry the day.

     As Plaintiff concedes (see Docket Entry 13 at 12), the ALJ

expressly   found   in   the   RFC   that,    despite      Plaintiff’s      severe

depressive disorder (see Tr. 13), he “would be off task no more

than ten percent of the time in an eight-hour workday, in addition

to normal breaks” (Tr. 15 (emphasis added)).               That finding fully

complies with the Commissioner’s policies, see Social Security

Ruling 96-8p, Policy Interpretation Ruling Titles II and XVI:

Assessing Residual Functional Capacity in Initial Claims, 1996 WL

374184, at *2 (July 2, 1996) (“SSR 96-8p”) (defining RFC as an

“individual’s   maximum     remaining      ability   to    do   sustained    work

activities in an ordinary work setting on a regular and continuing

basis,” in turn meaning “8 hours a day, for 5 days a week, or an

equivalent work schedule” (emphasis added)), and Fourth Circuit

decisions in Mascio v. Colvin, 780 F.3d 632, 637 (4th Cir. 2015)

(remanding,   in    part,   because     ALJ   “said       nothing   about    [the




                                      12




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 12 of 32
claimant’s] ability to perform [job-related functions] for a full

workday”), and Thomas.

       Indeed, the Fourth Circuit in Thomas clarified that, “[o]n

remand, the ALJ will need to establish for how long, and under what

conditions, [the plaintiff] is able ‘to focus [his] attention on

work activities and stay on task at a sustained rate[,]’ 20 C.F.R.

[] Pt. 404, Subpt. P, App. 1 § 12.00E(3)[, and o]nly then will we

or any court be able to meaningfully review the ALJ’s RFC finding.”

Thomas, 916 F.3d at 312 n.5 (emphasis added).               The ALJ here, by

finding that Plaintiff would remain off-task no more than ten

percent of an eight-hour workday (see Tr. 15), necessarily also

found that Plaintiff could stay on-task for at least 90 percent of

an eight-hour workday, excluding normal breaks, which translates to

at least six hours and eighteen minutes, i.e., the ALJ established

“‘how long . . . [Plaintiff wa]s able to focus [his] attention on

work activities and stay on task at a sustained rate,’” id.

(quoting   20   C.F.R.   Pt.   404,   Subpt.   P,   App’x    1,   §   12.00E.3)

(emphasis added).    The ALJ also limited Plaintiff to SRRTs, simple

work-related decisions, occasional interaction with the public, and

frequent interaction with co-workers and supervisors.                 (See Tr.

15.)     Thus, the ALJ determined “‘under what conditions, [the

plaintiff] is able ‘to focus [his] attention on work activities and

stay on task at a sustained rate,’” id. (quoting 20 C.F.R. Pt. 404,

Subpt. P, App’x 1, § 12.00E.3) (emphasis added).              Neither Fourth


                                      13




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 13 of 32
Circuit precedent nor the Commissioner’s regulations and policies

require more from the ALJ.

     Plaintiff’s assertion that the ALJ contradicted himself by

first   finding   that   Plaintiff’s    mental   symptoms   remained     in

“‘generally good control with conservative treatment’” (Docket

Entry 13 at 12 (quoting Tr. 16)), but then later noting that,

“‘[d]espite the lack of ongoing treatment, there was no evidence

[Plaintiff] experienced symptom exacerbations’” (id. (quoting Tr.

17); see also id. (arguing that “[t]he ALJ cannot on the one hand

argue that treatment was effective and, on the other hand, that

there was a lack of treatment without symptom exacerbation”) fares

no better.    As the Commissioner pointed out, “[m]ental health

treatment records showed that Plaintiff responded to conservative

treatment through February 2017” (Docket Entry 15 at 11 (citing Tr.

16-17, 626-27)) and, “[a]fterwards, Plaintiff had no further mental

health treatment, but ‘there was no evidence [that he] experienced

symptom exacerbations’” (id. (quoting Tr. 17)).         In other words,

the ALJ’s observations in question referred to two different time

periods in Plaintiff’s treatment history and thus do not conflict

with one another.

     Plaintiff additionally contends that the ALJ did not “relate”

the state agency psychological consultants’ opinions that Plaintiff

“‘d[id] not handle stress well’” (Docket Entry 13 at 12 (quoting

Tr. 114)), that “his ability to handle changes varie[d]” (id.


                                   14




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 14 of 32
(quoting Tr. 114)), and that he required “a stable, low stress work

assignment” (id. at 13 (quoting Tr. 135)) to “the ability to

perform functions through a full workday” (id.).              As an initial

matter, the initial-level consultant’s statement that Plaintiff

“does not handle stress well but his ability to handle changes

varies” (Tr. 114) does not constitute the consultant’s opinion but

rather her recitation of Plaintiff’s statements on a Function

Report (compare Tr. 114, with Tr. 298), and that consultant found

Plaintiff’s       statements    only   “partially   consistent     with    the

objective     evidence    and    functional    information”      (Tr.     114).

Significantly, both consultants found that Plaintiff retained the

mental RFC to perform SRRTs, which necessarily constitutes a

finding that he can perform them throughout an eight-hour day.

(See Tr. 117 (“The questions below help determine [Plaintiff’s]

ability to perform sustained work activities.” (emphasis added).)

     Moreover, Plaintiff does not make any argument as to why the

ALJ’s limitations to SRRTs not involving a production rate pace and

involving simple, work-related decisions, limited interaction with

others, as well as an allowance to remain off-task for up to ten

percent of the workday (see Tr. 15), fail to address Plaintiff’s

abilities throughout a workday (or otherwise do not adequately

address     the    reconsideration-level      consultant’s    opinion     that

Plaintiff required a stable, low-stress work assignment (see Tr.

135).     That failure precludes relief.            See United States v.


                                       15




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 15 of 32
Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (“[A] litigant has an

obligation to spell out its arguments squarely and distinctly, or

else forever hold its peace.” (internal quotation marks omitted));

Hughes v. B/E Aerospace, Inc., No. 1:12CV717, 2014 WL 906220, at *1

n.1 (M.D.N.C. Mar. 7, 2014) (unpublished) (Schroeder, J.) (“A party

should not expect a court to do the work that it elected not to

do.”).

b.    Weighing of Mental Health Evidence

      Plaintiff next asserts that, like in Thomas, the ALJ here

“failed to offer an intelligible explanation for the weight of

mental   health   treatment    records   when   he,   on   the   one   hand,

contend[ed] there was ‘good control with conservative treatment,’

but on the other hand, there was a ‘lack of ongoing treatment.’”

(Docket Entry 13 at 13 (quoting Tr. 16-17).)          As discussed above,

that argument lacks merit, as the ALJ’s statements in question

referred to two different times in Plaintiff’s treatment history,

one during which he received mental health treatment, and one in

which he did not.

      Plaintiff additionally faults the ALJ for “disregard[ing]” a

clinical assessment at Freedom House Recovery Center “dated August

12, 2016 [sic]” because it predated Plaintiff’s protected SSI

filing date (and amended alleged onset date) of March 30, 2017.

(Docket Entry 13 at 13 (citing Tr. 17, and referencing Tr. 1222-




                                    16




     Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 16 of 32
46).)6     Plaintiff’s argument fails, because the ALJ expressly

acknowledged that Plaintiff “received sporadic treatment at Freedom

House     with   records   indicating       generally   good    control     with

conservative treatment.” (Tr. 16 (emphasis added).) Moreover, the

ALJ pointed out the incorrect date of the evaluation, not as a

basis for disregarding it, but in order to support his accurate

statement immediately prior that the record “contained no further

[mental] treatment notes” after February 2017. (Tr. 17 (citing Tr.

1245).)

c.    Determining RFC Before Analyzing the Evidence

      Continuing his Thomas comparison, Plaintiff argues that “[t]he

ALJ in [Plaintiff]’s case d[id] precisely what the ALJ in Thomas

did: he propound[ed] the RFC before concluding that the limitations

caused by the impairments were consistent with the RFC.”                (Docket

Entry 13 at 14 (emphasis added) (citing Tr. 14-16).)                The Fourth

Circuit has made clear that the error consists of “expressing [a

claimant]’s RFC first and only then concluding that the limitations

caused by [the claimant]’s impairments were consistent with that

RFC.”    Monroe v. Colvin, 826 F.3d 176, 188 (4th Cir. 2016) (first

emphasis in original, second emphasis added); see also Mascio, 780



6
  Two copies of the evaluation in question exist in the record (see Tr. 652-73,
1222-46), and both of them bear the date of August 1, 2016, on the pages
reflecting the clinician’s signature (see Tr.672-73, 1245-46). Only the second,
duplicate copy of the treatment record in question contains the header
“Assessment Date: 8/1/17” on each of its pages (see Tr. 1222-46), which appears
to constitute a typographical error, given the date of signature by the clinician
(see Tr. 1245-46).

                                       17




     Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 17 of 32
F.3d at 636.    Here, the ALJ did not commit that error, because he

did not make any statement that Plaintiff’s limitations “were

consistent with the RFC” (see Tr. 15-18), nor does Plaintiff point

to any other evidence that the ALJ determined the RFC prior to

analyzing the evidence (see Docket Entry 13).

d.    Production Rate or Demand Pace

      Lastly, Plaintiff maintains that this case analogizes to

Thomas because the ALJ “did not define at any point in the decision

what he meant by ‘production rate pace.’” (Docket Entry 13 at 15

(quoting Tr. 15).)      The Fourth Circuit held in Thomas that the

ALJ’s use of the phrase “production rate or demand pace” failed to

provide the court with “enough information to understand what those

terms mean[t].”     Thomas, 916 F.3d at 312.      The ALJ here, however,

did not use the phrase “production rate or demand pace” but,

rather, precluded work “not at a production rate pace.”          (Tr. 15.)

That distinction matters, as the phrase “production rate pace”

appears in the definition of light work in the Dictionary of

Occupational Titles (“DOT”):

      [A] job should be rated [l]ight [w]ork . . . when the job
      requires working at a production rate pace entailing the
      constant pushing and/or pulling of materials even though
      the weight of those materials is negligible. NOTE: The
      constant stress and strain of maintaining a production
      rate pace, especially in an industrial setting, can be
      and is physically demanding of a worker even though the
      amount of force exerted is negligible.




                                    18




     Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 18 of 32
DOT, App’x     C    (“Components   of   the   Definition   Trailer”),   §   IV

(“Physical Demands - Strength Rating”), 1991 WL 688702 (emphasis

added).

       Moreover, as another judge of this Court recently reasoned:

       In [Perry v. Berryhill, 765 F. App’x 869 (4th Cir.
       2019)], the Fourth Circuit found fault with “the ALJ’s
       reference to a ‘non-production oriented work setting,’”
       as the Fourth Circuit “d[id] not know what the ALJ
       intended when she used that phrase,” making it
       “difficult, if not impossible, to evaluate whether
       restricting [the plaintiff] to a ‘non-production oriented
       work    setting’    properly    accounted    for    [his]
       well-documented     limitations     in    concentration,
       persistence, or pace.” Perry, 765 F. App’x at 872. In
       so doing, the Fourth Circuit specifically distinguished
       its decision in Sizemore v. Berryhill, 878 F.2d 72 (4th
       Cir. 2017), where it “found that an ALJ had adequately
       explained a[n RFC] assessment that restricted the
       claimant, in part, to ‘non-production jobs,’” as “the ALJ
       in Sizemore provided additional context, explaining that
       the claimant could perform work only in a ‘low stress’
       setting, without any ‘fast-paced work’ or ‘public
       contact,’ to account for moderate limitations in
       concentration, persistence, or pace,” which “descriptors
       helped to explain the restriction intended by the ALJ,
       and allowed [the Fourth Circuit] to evaluate whether that
       restriction adequately accounted for the claimant’s
       limitations.” Perry, 765 F. App’x at 872 n.1.

Ross v. Berryhill, No. 1:17CV1145, 2019 WL 1430129, at *1 (M.D.N.C.

Mar. 29, 2019) (unpublished) (Schroeder, C.J.) (emphasis added).

As in Ross (and consistent with Sizemore, as construed in Perry),

the    ALJ   here    provided   the     further   descriptors   of   “simple

work-related decisions,” “occasional interaction with the public,”

and “frequent interaction with co-workers and supervisors”(Tr. 15).

Those descriptors “help[ ] to explain the restriction intended by

the ALJ.”     Perry, 765 F. App’x at 872 n.1; see also Beckstrom v.

                                        19




      Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 19 of 32
Saul, No. 1:19CV746, 2020 WL 1929021, at * (M.D.N.C. Apr. 21, 2020)

(unpublished) (finding ALJ’s definition of “not at a production

rate pace” as meaning no “assembly line work,” along with further

descriptors    of    “simple     work-related          decisions”        and    only

“occasional[ ] interact[ion] with supervisors, coworkers, and the

public” allowed for meaningful judicial review), recommendation

adopted, slip op. (M.D.N.C. May 15, 2020) (Eagles, J.).

       Furthermore, at the hearing before the ALJ, Plaintiff failed

to question the VE regarding the meaning of the phrase “production

rate   pace”   or   how   the   jobs     the    VE    cited    adhered    to    that

restriction, despite the fact that he had the opportunity (through

his attorney) to cross-examine the VE.               (See Tr. 78.)    Similarly,

the VE did not express any difficulty in understanding the meaning

of the words “production rate pace” in responding to the ALJ’s

dispositive hypothetical question.             (Tr. 76.)

       In light of the foregoing analysis, Plaintiff has failed to

demonstrate    prejudicial      error    under       Thomas,    and   his      first

assignment of error falls short.

                             2. Time Off-Task

        In Plaintiff’s second issue on review, he maintains that

“[t]he ALJ erred in finding that [Plaintiff] would be off task no

more than ‘ten percent of the time in an eight-hour workday, in

addition to normal breaks,’ because the ALJ fail[ed] to explain

what evidence support[ed] the off task limitation to no more than


                                        20




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 20 of 32
ten percent of the time.”            (Docket Entry 13 at 15.)          According to

Plaintiff, “[c]ourts within the Fourth Circuit have concluded ‘that

the ALJ’s failure to explain the determination that a claimant

would be off task for a certain percentage of time left the court

unable to conduct a meaningful review of whether the determination

was supported by substantial evidence.’” (Id. (quoting Marshall v.

Saul, No. 5:20CV55, 2020 WL 7390486, at *5 (E.D.N.C. Nov. 19, 2020)

(unpublished), recommendation adopted, 2020 WL 7388433 (E.D.N.C.

Dec. 16,     2020)    (unpublished),        and      citing   Gragg   v.    Saul,    No.

1:19CV129,    2020        WL    3259177,   at   *4    (W.D.N.C.    June     16,   2020)

(unpublished), and Richardson v. Saul, No. 4:19CV128, 2020 WL

3816317,     at      *6        (E.D.N.C.   June       9,   2020)      (unpublished),

recommendation adopted, 2020 WL 3799344 (E.D.N.C. July 7, 2020)

(unpublished)).)          Plaintiff maintains that the ALJ’s error in that

regard “is not harmless because, had [Plaintiff] required more than

ten percent of the work day off task, the VE may very well have

testified that competitive work would be excluded.”                        (Id. at    16

(citing Patricia W. v. Berryhill, No. 1:19CV9, 2019 WL 6790512, at

*3 (D. Md. Dec. 12, 2019) (unpublished)).) Plaintiff’s contentions

miss the mark.

     In the cases cited above, the courts could not discern the

basis for the ALJ’s time off-task limitation.                  See Marshall, 2020

WL 7390486, at *5 (“Nowhere in the decision does the ALJ explain

how she arrived at the 10% figure, there is no opinion evidence in


                                           21




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 21 of 32
the    administrative     record   to    support   the   finding,    and    the

Commissioner does not address the issue.”); Gragg, 2020 WL 3259177,

at *4 (finding that ALJ “failed to . . . explain his conclusion

that the claimant would be off-task nine percent of the time” and

noting that, “in the absence of explanation, the [c]ourt is left to

pontificate on where the ALJ came up with the nine-percent figure”

(internal quotation marks and brackets omitted) (emphasis added));

Richardson, 2020 WL 3816317, at *6 (“[T]here is no ‘logical bridge’

between the evidence and the conclusion that [the plaintiff] would

be off task up to nine percent of the workday[.]” (emphasis

added)); Patricia W, 2019 WL 6790512, at *3 (“[T]he ALJ failed to

explain how he reached the conclusion of 10%[, and t]his [c]ourt is

not in a position to determine, in the first instance, whether [the

p]laintiff would be off-task 10%, 15%, 5% or 13% of the time.”).

Notably, in two of the above-cited cases, the ALJ found that the

claimant would remain off-task nine percent of an eight-hour

workday, a precise number which fell below what the VE deemed work-

preclusive, see       Gragg, 2020 WL 3259177, at *4;          Richardson, 2020

WL 3816317, at *7 n.2 (noting “curious nature of the off-task

figure” of     nine    percent);   see   also   Lovato   v.    Berryhill,   No.

6:16CV46, 2017 WL 2371096, at *4 (D. Or. May 9, 2017) (unpublished)

(“[T]he [c]ourt is unable to discern what substantial evidence

supported the ALJ’s conclusion that [the] plaintiff would be off

task 9% of the time, beyond the VE’s testimony that a larger


                                        22




      Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 22 of 32
percentage     would    necessitate      a   finding     of   disability.”),

recommendation adopted, 2017 WL 2369377 (D. Or. May 31, 2017)

(unpublished).

       Here,   in   contrast,    the   ALJ   did   not   assign   an    unusual

percentage of time Plaintiff would remain off-task, instead finding

that he “would be off task no more than ten percent of the time in

an eight-hour workday.”          (Tr. 15 (emphasis added).)            In other

words, the ALJ found that Plaintiff’s depressive disorder caused

some limitation in Plaintiff’s ability to remain on-task but not

disabling limitations.      (See id.; see also Tr. 17 (“[T]he record

documents that [Plaintiff] suffers from . . . mental impairments[]

which . . . do cause certain limitations[; h]owever, the record

does    not     establish       that   [Plaintiff]’s      limitations       are

disabling.”).)      That determination coheres with the ALJ’s other

findings that A) Plaintiff suffered from severe depressive disorder

(see Tr. 13), B) he had a moderate (not marked) deficit in his

ability to maintain concentration, persistence, or pace (see Tr.

14), C) his “statements concerning the intensity, persistence and

limiting effects of [his] symptoms,” including his testimony that

his “depression inhibited his ability to sustain focus” (Tr. 15;

see also Tr. 62-63), “[we]re not entirely consistent with the

medical evidence and other evidence in the record” (Tr. 15-16), and

D) his “[m]ental status examinations . . . indicated a normal mood

with cooperative behavior and intact memory skills, attention span,


                                       23




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 23 of 32
insight, and judgment” (Tr. 17).             Under such circumstances, the

Court can trace the path of the ALJ’s reasoning for finding

Plaintiff would remain off-task for up to ten percent of a workday.

See Link v. Saul, No. 1:19CV662, 2020 WL 5044038, at *9 (M.D.N.C.

Aug. 26, 2020) (unpublished) (holding that ALJ’s findings at step

two of SEP, analysis of Plaintiff’s subjective symptom reporting,

and evaluation of objective evidence “adequately explained the

RFC’s allowance for [the p]laintiff to remain off-task for up to 10

percent    of    the   workday     in     addition    to    normal      breaks”),

recommendation adopted, slip op. (M.D.N.C. Sept. 10, 2020) (Biggs,

J.).

       Under these circumstances, the Court should deny relief on

Plaintiff’s     challenge    to   the   ALJ’s     evaluation     of   Plaintiff’s

ability to remain on-task.

                    3. Opinions of Dr. Edward Forero7

       Plaintiff lastly contends that the ALJ erred in his evaluation

of the opinions of consultative medical examiner Dr. Edward Forero.

(See Docket Entry 13 at 18-22.)               More specifically, Plaintiff

challenges the AlJ’s findings that Dr. Forero’s opinions 1) lacked

internal    consistency     (see    id.      at   18-19),   2)    qualified   as

unreasonable in light of Dr. Forero’s other moderate limitations



7
  Plaintiff’s third issue on review nominally contends that “[t]he ALJ err[ed]
by failing to make a function-by-function assessment of [Plaintiff]’s functioning
before finding [RFC].”     (Docket Entry 13 at 17.)    Plaintiff’s argument that
follows, however, focuses on various challenges to the ALJ’s evaluation of the
opinions of consultative medical examiner Dr. Edward Forero. (See id. at 18-22.)

                                        24




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 24 of 32
(id. at 19-20), and 3) “‘indicate[d] the need for greater treatment

than present in the record . . . and [we]re not consistent with the

overall evidence of record’” (id. at 20 (quoting Tr. 18)).                   None of

those arguments warrants remand.

       Dr. Forero examined Plaintiff on July 20, 2017 (see Tr. 674-

77),    and   noted     that,     although       “well   appearing”    and    “well

nourished,”    Plaintiff        appeared    “in    distress   when    standing   or

walking” (Tr. 676) and ambulated slowly with an antalgic, unsteady

gait   (see   Tr.     677).      Dr.   Forero      additionally   observed     that

Plaintiff had moderate difficulty arising from a chair and getting

on and off the examination table (see Tr. 676), could not heel

walk, toe walk, or tandem walk without difficulty (see id.), and

could not squat (see Tr. 677).                  Although Dr. Forero found non-

pathologic reflexes, intact pulses, no edema, and no tenderness in

Plaintiff’s lumbar spine, Dr. Forero did document 2/5 sensation and

2/5 strength in the left lower extremity, positive straight leg

raising test on the left at 45 degrees in the supine position, and

atrophy in the left leg.         (See id.)       As a result of those findings,

Dr. Forero opined that Plaintiff “d[id] not need [an] assistive

device for ambulation[,] . . . [wa]s unable to walk a block at a

reasonable pace on a rough/uneven surface[, and] . . . [wa]s unable

to climb a few steps at a reasonable pace with the use of a single

handrail.”    (Id.)      Dr. Forero further concluded that Plaintiff’s

“ability to handle objects, hear and speak [wa]s not impaired” and


                                           25




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 25 of 32
that his “ability to sit, stand, move about, lift, carry, travel

and stamina [wa]s moderately impaired.”            (Id. (emphasis added).)

      The   ALJ   evaluated    and   weighed    Dr.   Forero’s    opinions    as

follows:

      In June 2017, Dr. Forero opined [Plaintiff] was unable to
      walk a block at a reasonable pace and could not climb
      stairs.   However, he also opined [Plaintiff] did not
      require an assistive device for ambulation and does have
      full use of the other upper extremity for carrying
      objects. He also opined that [Plaintiff]’s abilities to
      handle objects, hear and speak were not impaired, and
      [Plaintiff]’s abilities to sit, stand, move about, lift,
      carry, travel, and stamina were moderately impaired. The
      [ALJ] does not find Dr. Forero’s opinion persuasive.
      While Dr. Forero conducted a thorough examination, he did
      not explain his limitations, and his limitations are
      internally inconsistent. An inability to walk a block at
      a reasonable pace or climb stairs is not consistent with
      Dr.   Forero’s   otherwise   moderate   limitations   and
      reasonably suggests the need for an ambulatory aide
      [sic].     However, Dr. Forero specifically stated
      [Plaintiff] did not require one.       Furthermore, such
      extreme limitations would indicate the need for greater
      treatment than present in the record, which included only
      primary care medication management, and are not
      consistent with the overall evidence of record, as
      described herein. Of note, in May 2017 [Plaintiff] told
      his primary care provider that he was feeling much better
      physically and mentally. While he continued to have back
      pain, his medications were helpful. He appeared well, in
      no distress, and was walking without an assistive device.
      His physical exam was essentially normal.

(Tr. 17-18 (internal parenthetical citation omitted).)8


8
  For benefits applications filed on or after March 27, 2017 (such as Plaintiff’s
(see Tr. 233-38)), the SSA has enacted substantial revisions to the regulations
governing the evaluation of opinion evidence. See Revisions to Rules Regarding
the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 2017 WL 168819 (Jan.
18, 2017). Under the new regulations, ALJs are no longer required to assign an
evidentiary weight to medical opinions or to accord special deference to treating
source opinions. See 20 C.F.R. § 416.920c(a) (providing that ALJs “will not
defer or give any specific evidentiary weight, including controlling weight, to
any medical opinion(s) or prior administrative medical finding(s), including
                                                                   (continued...)

                                       26




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 26 of 32
      Plaintiff    first   challenges       the   ALJ’s   statement       that   Dr.

Forero’s “limitations [we]re internally inconsistent,” because

“[a]n inability to walk a block at a reasonable pace or climb

stairs . . . reasonably suggests the need for an ambulatory aide

[sic],” but “Dr. Forero specifically stated [Plaintiff] did not

require   one”    (Tr.   17-18).      (See   Docket     Entry   13   at    18-19.)

According    to   Plaintiff,    “[e]xamples       of   ineffective    ambulation

[under the regulations] include ‘the inability to walk without the

use of a walker, two crutches or two canes, the inability to walk

a block at a reasonable place on rough or uneven surfaces[, and

the] inability to climb a few steps at a reasonable pace with the

use of a single hand rail.’”          (Id. at 19 (quoting 20 C.F.R. Pt.

404, Subpt. P, App’x 1, § 1.00B2(b)(2)).)                 Plaintiff points out

that “[t]h[o]se discrete examples are not connected with the

conjunctive ‘and,’ and consequently each may be sufficient to

establish ineffective ambulation” and thus “the inability to walk




8
  (...continued)
those from [a claimant’s] medical sources”). Instead, an ALJ must determine and
“articulate in [the] . . . decision how persuasive [he or she] find[s] all of the
medical opinions and all of the prior administrative medical findings in [a
claimant’s] case record.”     20 C.F.R. § 416.920c(b) (emphasis added).        In
evaluating the persuasiveness of an opinion or finding, the SSA deems
supportability and consistency “the most important factors” and thus the ALJ must
address those two factors in evaluating the persuasiveness of an opinion or a
finding. 20 C.F.R. § 416.920c(b)(2). The ALJ must only address the three other
persuasiveness factors — the nature and extent of the medical source’s
relationship with the claimant and area of specialization, as well as the
catch-all “other factors that tend to support or contradict” the opinion/finding,
20 C.F.R. § 416.920c(c)(3)-(5) — when the ALJ finds two or more opinions or
findings about the same issue “[e]qually persuasive” in terms of supportability
and consistency, 20 C.F.R. § 416.920c(b)(3).

                                       27




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 27 of 32
a block or inability to climb a few steps does not necessarily

suggest the need for an ambulatory aid.”                     (Id.)

     Plaintiff’s       reliance         on    the       regulatory      definition       of

“inability    to    ambulate      effectively”           actually      underscores      the

appropriateness of the ALJ’s remark in question.                       The regulations

define “[i]neffective ambulation” as “an extreme limitation of the

ability to walk” and as “having insufficient lower extremity

functioning to permit independent ambulation without the use of a

hand-held assistive device that limits the functioning of both

upper   extremities,”       20    C.F.R.          Pt.   404,   Subpt.     P,    App’x    1,

§ 1.00B2(b)(1) (emphasis added), i.e., “a walker, two crutches or

two canes,” id., § 1.00B2(b)(2) (emphasis added).                       Thus, the fact

that Dr. Forero opined that Plaintiff met two of the provided

examples of ineffective ambulation (compare Tr. 677, with 20 C.F.R.

Pt. 404, Subpt. P, App’x 1, § 1.00B2(b)(2)), strongly suggested

that he would require at least one hand-held assistive device that

would limit the functioning of one upper extremity.

     Next, Plaintiff objects to the ALJ’s finding that Dr. Forero’s

“limitations       [we]re   internally             inconsistent,”       because       “[a]n

inability to walk a block at a reasonable pace or climb stairs

[wa]s   not    consistent        with    Dr.        Forero’s     otherwise          moderate

limitations”    (Tr.    17-18).          (See       Docket     Entry    13     at   19-20.)

Plaintiff posits that “the Commissioner’s rules” define “[m]oderate

[to] mean[] that [P]laintiff’s ‘capacity to perform the activity is


                                             28




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 28 of 32
impaired’” (id. at 19 (quoting Program Operations Manual System

(“POMS”) § DI 24510.063B.2)), which “definition does not exclude

the ability or inability to perform an activity” (id. at 19-20) but

“states only that the capacity is impaired” (id. at 20).

     As the Commissioner argues, however, the POMS section upon

which Plaintiff relies “provides instructions for [s]tate agency

. . . psychological consultants when completing the mental RFC

assessment during the initial stages of administrative review”

(Docket   Entry    15   at    21   (emphasis       in    original))    and    “has    no

relevance to whether the ALJ drew reasonable inferences from Dr.

Fo[r]ero’s   [opinions]”       (id.   at     22).        Moreover,     Dr.   Forero’s

opinions that Plaintiff could not walk a block at a reasonable pace

on rough or uneven surfaces and could not climb a few steps at a

reasonable pace using a single hand rail (see Tr. 677) qualify as

“extreme limitation[s] of [Plaintiff’s] ability to walk,” 20 C.F.R.

Pt. 404, Subpt. P, App’x 1, § 1.00B2(b)(1) (emphasis added).

Accordingly,      the   ALJ    did    not    err        by   finding   an    internal

inconsistency between such extreme limitations and Dr. Forero’s

other opinion that Plaintiff’s “ability to sit, stand, move about,

lift, carry, travel and stamina [wa]s moderately impaired” (Tr. 677

(emphasis added).       (Tr. 17-18.)

     Lastly,      Plaintiff    contests      the    ALJ’s     rationale      that    Dr.

Forero’s “extreme limitations would indicate the need for greater

treatment than present in the record, which included only primary


                                        29




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 29 of 32
care medication management, and are not consistent with the overall

evidence of record” (Tr. 18).          (See Docket Entry 13 at 20-21.)

Plaintiff disputes “that treatment with primary care medication

management is inconsistent with a patient’s inability to ambulate

effectively,” and notes that “[t]he only support the ALJ offers for

an inconsistency between the inability to ambulate effectively and

the ‘overall evidence of record as described herein’ is a single

May 2017 note that showed [Plaintiff] was feeling ‘much better

physically and mentally,’ although he was continuing to have back

pain.”    (Id. at 20 (quoting Tr. 18, and referencing Tr. 790-94).)

According to Plaintiff, the “citation of a single note [] is

obviously cherry-picking in the extreme because the remainder of

the record consists predominantly of references to symptoms and

signs not inconsistent with an inability to ambulate effectively.”

(Id. (citing Tr. 365, 477, 516, 556, 560, 562, 675-77, 717-18, 934,

986).) Plaintiff contends that, “[h]ad the ALJ considered properly

all    the   evidence    of    [Plaintiff]’s     inability    to   ambulate

effectively, he may have credited an RFC limited to sedentary work”

and, “as of the date of the [ALJ’s] decision” (id. at 21), the

[M]edical[-V]ocational [R]ules [would have] direct[ed] a decision

of disabled” (id. at 22 (citing 20 C.F.R. Pt. 404, Subpt. P, App’x

2, § 201.09)).       Those contentions do not establish prejudicial

error by the ALJ.




                                     30




      Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 30 of 32
       Notably, Plaintiff does not challenge the ALJ’s observation

that Plaintiff’s treatment consisted of “primary care medication

management” (Tr. 18).        (See Docket Entry 13 at 20-22.)          Moreover,

as the Fourth Circuit has recognized, “‘in determining if someone

is disabled, it is appropriate to consider such things as[ t]he

type, dosage, effectiveness, and side effects of any medication [a

claimant] take[s] or ha[s] taken to alleviate [his or her] pain or

other    symptoms[,    and   t]reatment,     other   than    medication,     [a

claimant] receive[s] or ha[s] received for relief of [his or her]

pain or other symptoms[.]’”       Dunn v. Colvin, 607 F. App’x 264, 273

(4th Cir. 2015) (quoting 20 C.F.R. § 404.1529(c)(3)(iv)-(v)).

Thus, “inasmuch as the ALJ is allowed to consider the nature of

[the    plaintiff]’s    treatment    in     determining     whether   []he   is

disabled, a reasonable mind might agree that the conservative

nature of [the plaintiff]’s treatment is an adequate basis to

support the ALJ’s conclusion.”        Id.

       Regarding Plaintiff’s allegation of “cherry-picking” (Docket

Entry 13 at 20), as the Commissioner argues, beyond a citation to

Dr. Forero’s opinions, “[a]ll of Plaintiff’s other citations pre-

date the [amended] alleged onset date” of March 30, 2017 (Docket

Entry 15 at 22).       (See Docket Entry 13 at 20-21 (citing Tr. 365

(February 18, 2015), 477 (February 25, 2014), 516 (July 3, 2014),

556 (July 17, 2016), 560 (July 25, 2016), 562 (July 25, 2016), 717-

18 (June 16, 2015), 934 (June 16, 2015), 986 (July 20, 2016)).)


                                     31




    Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 31 of 32
The ALJ’s discussion of the medical evidence during the relevant

period    (see   Tr.     16-17),    including     consistently       unremarkable

findings on examination (see Tr. 16 (citing Tr. 794, 827-28, 869-

70,    1919-20)),      supports    the   ALJ’s   observation        regarding   the

inconsistency of Dr. Forero’s extreme limitations with the overall

record (see Tr. 18).

      In sum, Plaintiff’s third and final assignment of error fails

as a matter of law.

                              III.       CONCLUSION

       Plaintiff has not established an error warranting relief.

       IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment on      the    Pleadings    (Docket     Entry   12)   be    denied,    that

Defendant’s Motion for Judgment on the Pleadings (Docket Entry 14)

be granted, and that this action be dismissed with prejudice.



                                              /s/ L. Patrick Auld
                                                L. Patrick Auld
                                         United States Magistrate Judge


July 21, 2021




                                          32




      Case 1:20-cv-00581-WO-LPA Document 16 Filed 07/21/21 Page 32 of 32
